DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings1
The drawings are objected to because Figures 9-10 and 15-17 each is submitted in color. However, color drawings are not acceptable under PCT Rule 11.13(a). See M.P.E.P. § 1825.  Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term “WORD”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Election/Restrictions
Applicant’s election without traverse of Group II (claims 8-10) in the reply filed on 07 September 2022 is acknowledged.
Claims 1-7 and 11 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 September 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “visual field sub-block matching module”, “visual field position fitting module”, and “block extraction module” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
In claim 8, the two recitations of “the sub-images” at line 8 are unclear because no such sub-images have been recited or otherwise defined in any of the preceding claim language, so that it is unclear what these sub-images are, where or how they are obtained, or how they relate to the remainder of the claimed invention. Furthermore, the recitation of the “visual field sub-block matching module” at lines 17-21 is substantially identical to the previous recitation of the visual field sub-block matching module at lines 6-10, so that the purpose of this further recitation isn’t clear. Specifically, it isn’t clear if the claim is intended to incorporate two separate such modules, or if the subsequent recitation is merely redundant. The recitation of the “visual field position fitting module” at lines 22-24 is likewise a confusing repetition of the recitation at lines 11-13, while the recitation of the “block extraction module” at liens 25-26 is a similar repetition of the recitation at lines 14-15. In each case, it is unclear if the second recitation is intended to define a further module, or if the language is merely redundant. Accordingly, claim 8 fails to clearly point out and define the invention.
In claim 9, the recitation of “performing preliminary screening, i.e., screening to remove…” at lines 16-18 is indefinite because it is unclear if the language following the “i.e.,” is merely exemplary or if it intended to be limiting. Accordingly, it is unclear if this element is to be understood to be broadly defined as any performance of preliminary screening, or if it is more narrowly defined by the more specific language defining the screening. Similarly, the use of the colon (“:”) at lines 13, 19 and 24 raise a similar issue of how to interpret the scope of the claimed subject matter. In each case, it is unclear if the claim is intended to be understood broadly based on the language before the colon, or if the claim is to be limited to the more specific, exemplary language following the colon. Therefore, claim 9 also fails to clearly point out and distinctly claim the invention.
Finally, in claim 10, the recitation of “the mobile phone” at line 6 is indefinite because none of the preceding claim language recites or otherwise defines any mobile phone, so that it is unclear what the relationship of any such mobile phone to the rest of the invention might be. In addition, the step recited at line 6 (“scanning: scanning images of the slide (7) with the mobile phone (11);” is not numbered in sequence as the other steps of the claimed method are, so that it is unclear if this is a separate step or if this is intended to be part of the previous step (numbered S2). Finally, the use of colons (“:”) in lines 4, 6, 8, 9, 10, 11, 13, and 15 raises an issue of how to interpret the scope of the claimed subject matter. In each case, it is unclear if the claim is intended to be understood broadly based on the language before the colon, or if the claim is to be limited to the more specific, exemplary language following the colon. Thus, claim 10 also fails to clearly point out and distinctly claim the invention.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Sun et al. (US 2022/0230748 A1.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. § 102(a)(2). This rejection under 35 U.S.C. § 102(a)(2) might be overcome by: (1) a showing under 37 C.F.R. § 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. § 102(b)(2)(A); (2) a showing under 37 C.F.R. § 1.130(b) of a prior public disclosure under 35 U.S.C. § 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. § 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to claim 10, Sun et al. disclose a method for cloud processing of an image (paragraph [0004]), comprising the following steps: numbering samples on the slide to determine sample numbers in a cloud system (paragraph [0005]); entering subject information corresponding to the slide into the system and entering the sample numbers (paragraph [0006]); scanning image of the slide with a mobile phone (paragraph [0124]); uploading the scanned image samples to the cloud system (paragraph [0007]); stitching classification to process the digital samples on cloud AI (paragraph [0008]); connection to associate the registration information with the digital sample information in the system (paragraph [0009]); diagnosing and reviewing the image samples, and submitting a diagnosis opinion operation by a doctor (paragraph [0010]); and report rendering by polling the completely diagnosed data in the system by using a rendering program and rendering the data into PDF, JPG, WORD format files according to corresponding report templates thereof (paragraph [0011]); thereby achieving cloud processing of the images through above steps (paragraph [0011], lines 5-6).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 of copending Application No. 16/636,339 (as set forth in the preliminary amendment filed 06 September 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the invention variously defined by the claims of the instant application would be anticipated by the invention variously stipulated by the claims of the ‘339 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claim 8 of the instant application, claim 8 of the ‘339 application stipulates an image stitching method adopting the miniature microscopic cell image acquisition device (lines 1-2), wherein the miniature microscopic cell image acquisition device comprises a visual field sub-block matching module, a visual field position fitting module, and a block extraction module (lines 3-4), wherein the visual field sub-block matching module is configured to identify an overlapping area between every two adjacent images and determine an adjacent positional relationship between the sub-images, so that the sub-images acquired by a microscopic scanning device are automatically arranged in a stitching order of the images (lines 5-8); the visual field position fitting module is configured to finely tune positions according to the overlapping area between every two adjacent sub-images, so that cell positions are accurately stitched (lines 9-11); the block extraction module is configured to automatically extract a completely stitched image (lines 12-13); and the specific implementation steps are as follows (line 14): S1 visual field sub-block matching: the visual field sub-block matching module is configured to identify an overlapping region between every two adjacent images and determine an adjacent positional relationship between the sub-images, so that the sub-images acquired by the microscopic scanning device are automatically arranged in a stitching order of the images (lines 15-18); S2 visual field position fitting: the visual field position fitting module is configured to finely tune positions according to the overlapping region between every two adjacent sub-images, so that cell positions are accurately stitched (lines 19-21); S3 block extraction: the block extraction module is configured to automatically extract a completely stitched image (lines 22-23); the operating process of the visual field sub-block matching in step S1 is as follows (line 24): Sa01: inputting and initiating a result set M (line 25); Sa02: setting a current visual field i as a first visual field (line 26); Sa03: solving a set J of all adjacent visual fields of the current visual field I (line 27); Sa04: setting a current adjacent visual field j as a first visual field in J (line 28); Sa05: solving possible overlapping regions Ri and Rj of the visual field i and the visual field j (lines 29-30); Sa06: rasterizing a template region Ri into template sub-block sets Pi (line 31); Sa07: sorting the template sub-block sets Pi in a descending order according to a dynamic range of the sub-blocks (lines 32-33); Sa08: setting a current template sub-block P as a first one in the template sub-block sets Pi (line 34); Sa09: solving a possible overlapping region s of the template sub-block P in the visual field J (lines 35-36); Sa10: performing a template matching search by taking the template sub-block P as a template and s as a search region (lines 36-38); Sa11: adding a best match m to the result set M (line 39); Sa12: finding all matching visual field sets N that are in consistent with m from the result set M (lines 40-41); Sa13: judging whether or not a weight in N is greater than a threshold v upon comparison (lines 42-43); if not, setting the current template sub-block P as the next one in the template sub-block sets Pi and returning to Sa09 (lines 44-45); if yes, proceeding to next step (line 46); Sa14: judging whether or not the visual field j is the last visual field in the visual field set J upon comparison (lines 47-48); if not, setting the visual field j as the next visual field in the visual field set J and returning to Sa05 (lines 49-50); if yes, proceeding to next step (line 51); Sa15: judging whether or not the visual field i is the last visual field upon comparison (line 52); if not, setting i as the next visual field and returning to Sa03 (line 53); if yes, outputting a result (line 54); the process of visual field position fitting in step S2 is as follows (line 55): Sa16: inputting and initializing all visual field positions Xi, Yi (line 56); Sa17: setting the current visual field i as a first visual field (line 57); Sa18: obtaining a matching subset Mi including the visual field i from the sub-block matching set M (lines 58-59); Sa19: recalculating the positions Xi and Yi of the visual field i according to the matching subset Mi (lines 60-61); Sa20: judging whether or not all visual field updates are completed (line 62); if not, setting the visual field i as the next visual field (line 63); if yes, proceeding to next step (line 64); Sa21: calculating an average deviation L between the current visual field position and the previous visual field position (line 65-66); Sa22: judging whether or not the average deviation L is less than a threshold value upon comparison (lines 67-68); if not, returning to Sa17 (line 69); if yes, proceeding to next step (line 70); Sa23: performing normalized adjustment on the visual field positions (line 71); outputting all the visual fields (line 72); the process of block extraction in step S3 is as follows (line 73): Sa24: extracting sizes W, H of a full graph (line 74); Sa25: dividing the full graph into a set B of blocks according to the block sizes (line 75); Sa26: calculating the positions of all blocks b in the set B (line 76); Sa27: setting one of the blocks b as the first block in the set B (line 77); Sa28: calculating a set Fb of all visual fields overlapping with the block b (line 78); Sa29: setting a visual field f as the first visual field in Fb (line 79); Sa30: solving the overlapping regions Rb and Rf of the visual field f and the block b (line 80); Sa31: copying an image in Rf to Rb (line 81); Sa32: judging whether or not the visual field f is the last visual field in the set Fb (line 82); if not, setting the visual field f as the next visual field in Fb and returning to Sa29 (line 83); if yes, proceeding to next step (line 84); Sa33: saving an image of the block b (line 85); Sa34: judging whether or not the block b is the last block in the set B (line 86); if not, setting the block b as a first block in the set B and returning to Sa28 (line 87); and if yes, outputting a result (line 88).
With respect to claim 9 of the instant application, claim 9 of the ‘339 application stipulates an image recognition method adopting the miniature microscopic cell image acquisition device (lines 1-2), comprising the following steps (lines 2-3): S1: acquiring microscopic images (line 4); S2: stitching a plurality of images of a single sample, and extracting according to cell nucleus features in the stitched image to obtain microscopic images of single cell nucleus (lines 5-6); S3: classifying the microscopic images of single cell nucleus according to the labeled cells by means of an artificial intelligence program subjected to model training (lines 7-8); thereby obtaining sample-based classified cell data through the above steps (line 9); the step of acquiring the microscopic image of single cell nucleus in step S2 is as follows (line 10): S100: detecting features points of the cell nucleus: reducing each image to a plurality of different scales and extracting feature points respectively (lines 11-13); S101: performing preliminary screening, i.e., screening to remove feature points that are too close by using coordinates of the feature points, thereby reducing repeated extraction of cells (lines 14-15); S102: subdividing and segmenting according to a color difference threshold: converting a picture to a LAB format; and after the inversion of a B channel as well as the weighting and Otsu thresholding of an A channel, segmenting to obtain a cell nucleus mask map, wherein the weight is 0.7 for the B channel under the inversion and 0.3 for the A channel (lines 16-20); S103: performing image morphology operation: a combination of one or more of corrosion operation and expansion operation (lines 21-22); and S104; performing fine screening according to a nuclear occupancy parameter to remove non-cells each having a nuclear occupancy ratio below 0.3 and a nucleus radius above 150 pixels and below 10 pixels, wherein the nuclear occupancy ratio is obtained by dividing a nuclear area finely segmented according to the color difference threshold by a radius circle area of the detected feature point (lines 23-27).
And, with respect to claim 10 of the instant application, claim 10 of the ‘339 patent stipulates an method for cloud processing of an image, that adopts the miniature microscopic cell image acquisition device (lines 1-2), comprising the following steps (line 3): S1: numbering: numbering samples on the slide (7) to determine sample numbers in a cloud system (lines 4-5); S2: registration: entering subject information corresponding to the slide (7) into the system and entering the sample numbers (lines 6-7); scanning: scanning images of the slide (7) with the mobile phone (11) (line 8); S3: uploading: uploading the scanned image samples to the cloud system (line 9); S4: stitching classification: processing the digital samples on cloud AI (line 10); S5: connection: associating the registration information with the digital sample information in the system (lines 11-12); S6: diagnosis: diagnosing and reviewing the image samples, and submitting a diagnosis opinion operation by a doctor (lines 13-14); S7: report rendering: polling the completely diagnosed data in the system by using a rendering program and rendering the data into PDF, JPG, WORD format files according to corresponding report templates thereof (lines 15-17); thereby achieving cloud processing of the images through the above steps (line 18).
While claims 8-10 of the ‘339 application references a “device according to claim 1”, where claim 1 of the ‘339 stipulates device details than defined by claim 1 of the ‘339 application, the failure of claim 1 of the ‘339 application to stipulate the same device as claim 1 referenced by claims 8-10 in the instant application has no impact on the anticipation of claims 8-10 of the instant application by claims 8-10 of the ‘339 application. Specifically, both claims 8-10 in the instant application and claims 8-10 of the ‘339 application are directed towards a method that uses a device, but both fail to include any limitations that require or depend in any fashion upon any feature or structure of the device. Therefore, the references to the device of claim 1 in each instance is a statement of intended use. Because the method of claims 8-10 of the instant application are fully anticipated by method of claims 8-10 of the ‘339 application, the claimed methods are not patentably distinct.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/297411. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by claim 10 of the instant application would be anticipated by the invention stipulated by claim 1 of the ‘411 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claim 10 of the instant application, claim 1 of the ‘411 patent stipulates an method for cloud processing of an image (lines 1-2), comprising the following steps (line 2): S1: numbering: numbering samples on the slide (7) to determine sample numbers in a cloud system (line 3); S2: registration: entering subject information corresponding to the slide (7) into the system and entering the sample numbers (lines 4-5); scanning: scanning images of the slide (7) (line 6); S3: uploading: uploading the scanned image samples to the cloud system (line 7); S4: stitching classification: processing the digital samples on cloud AI (line 8); S5: connection: associating the registration information with the digital sample information in the system (lines 9-10); S6: diagnosis: diagnosing and reviewing the image samples, and submitting a diagnosis opinion operation by a doctor (lines 11-12); S7: report rendering: polling the completely diagnosed data in the system by using a rendering program and rendering the data into PDF, JPG, WORD format files according to corresponding report templates thereof (lines 13-15); thereby achieving cloud processing of the images through the above steps (line 16). While claim 1 of the ‘411 application does not specifically require that the method adopt a miniature microscopic device, as defined in claim 10 of the instant application, this language of claim 10 of the instant application is a statement of intended use, and the method defined therein fails to include any limitations that require or depend in any fashion upon any feature or structure of the device. Because the method of claim 1 of the ‘411 application stipulates all of the operations performed by the method of claim 10 of the instant application, the invention defined by claim 10 of the instant application would be anticipated by the invention stipulated by claim 1 of the ‘411 application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 110160956 A, CN 109752835 A, CN 108627964 A, and JP 2017-212014 A were all cited in the International Search Report, while CN 208110159 U, CN 2833512 Y, and CN 202256172 U were cited in the Chinese counterpart application. All of these references are made of record herein.  In addition, Narusawa teaches using overlapping regions to stitch images. Zhalyalov teaches using cloud services for diagnosis. Al-Kafahi et al. teach segmenting cell nuclei. Nakayama et al. teach region based image alignment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
6 October 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This application is the national stage of International Application PCT/CN2019/128221, filed under 35 USC 371, so the drawings are evaluated in accordance with the requirements of PCT Rule 11.